Citation Nr: 0113975	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a Total Disability rating based on 
Individual Unemployability (TDIU).   




WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from September 1962 to June 
1975.  

The veteran currently resides in the jurisdiction of the y 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the case for examination of the veteran and to 
obtain records.  The requested development has been 
completed.  The veteran was examined in September 1998 and 
the requested records were obtained.  The Board now proceeds 
with its review of the appeal.  

In a letter dated in June 1999, James W. Stanley, Jr. 
Attorney at Law, informed the RO that he no longer 
represented the veteran.  The veteran has not designated 
another representative.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is demonstrably unable to obtain or retain 
employment due to his service-connected PTSD.  

3.  The veteran has total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior, due 
to his service-connected PTSD.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (1996, 2000).  

2.  The criteria for a TDIU rating have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The veteran's application for an increased rating and TDIU is 
complete.  The rating decisions, statement of the case, and 
supplemental statements of the case notified the veteran of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained, including service medical 
records, VA records and Social Security Administration 
medical records.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran was examined by VA in September 1998.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and all applicable law, regulations and VA procedural 
guidance.  See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein VCAA) became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to VCAA.  However, 
the veteran was not prejudiced.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The RO provided the veteran 
with the pertinent evidentiary development which was 
subsequently codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  It would not 
abridge his rights under VCAA for the Board to proceed to 
review the appeal.  

The veteran has not asserted that the case requires further 
development or action under VCAA.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  


Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130, Code 
9411 (2000).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Background

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

On the September 1998 VA examination, the examiner concluded 
that the findings suggested ongoing problems with substance 
abuse, major depression and PTSD.  It was felt that substance 
abuse, depression and PTSD had significantly interfered with 
the veteran's industrial capacity.  The severity of the PTSD 
symptoms was currently felt to be moderate.  It appeared that 
inpatient treatment was for symptoms of major depression, 
rather than substance abuse or PTSD.  Nevertheless, the 
examiner was of the opinion that the veteran showed ongoing 
symptoms of PTSD.  Diagnoses were major depressive disorder, 
alcohol dependence and history of poly-substance abuse.  
Stressors were severe: history of combat.  The GAF was 50.  

GAF (global assessment of functioning) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The most recent assessment of the veteran's disability is 
found on a Social Security Administration form completed by a 
VA physician in July 1999.  On the MEDICAL ASSESSMENT OF ABILITY TO 
DO WORK RELATED ACTIVIEIS (MENTAL) FORM SSA-1152, the doctor 
indicated that the veteran's ability to function 
independently was good.  His ability to follow work rules, 
deal with work stresses, and maintain concentration was fair.  
His ability to relate to co-workers, deal with the public, 
use judgment, and interact with supervisors was poor or none.  
His ability to understand, remember and carry out simple job 
instructions was good.  His ability to understand, remember 
and carry out detailed or complex job instructions was fair.  
His maintenance of personal appearance was good.  His ability 
to behave in an emotionally stable manner, relate predictably 
in social situations and demonstrate reliability was poor or 
none.  Antagonism of supervisors and problems with authority 
were noted.  

Analysis

The veteran presents a complex picture with a long history of 
the abuse of various substances and several psychiatric 
diagnoses.  There was no diagnosis of PTSD on the September 
1998 VA examination; however, that appears to be an oversight 
as the impression discussed ongoing problems with PTSD and 
the only stressor was combat, which was considered to be a 
severe stressor.  It does not appear possible to separate the 
impact of the service-connected PTSD from the other 
psychiatric diagnoses.  The entire disability picture 
presented in this case shows a person who might be able to 
function in a simple job in a sheltered environment, but who 
would respond antagonistically to competitive employment.  
Giving the veteran the benefit of the doubt, the Board 
concludes that his service-connected PTSD approximates the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7 (2000).  
That is, under the criteria in effect prior to November 7, 
1996, the veteran is demonstrably unable to obtain or retain 
employment.  Under the criteria effective on and after 
November 7, 1996, the veteran has total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior.  Thus, he meets both old and new 
criteria for a 100 percent rating.  



TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (a) (2000).  

The first requirement for a Total Disability Rating based on 
Individual Unemployability (TDIU) is that the veteran not 
have a schedular total rating.  As discussed above, the 
veteran is entitled to a total evaluation under the rating 
schedule for his PTSD.  Since the veteran's PTSD meets the 
criteria for a schedular total rating, the TDIU claim does 
not meet the initial requirement of the regulation and must 
be denied.  See Sabonis, at 430.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary awards.  

A TDIU rating is denied.   



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

